IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00041-CV
 
Lewis LaPaul Fulsom and Pauline 
Fulsom, as Next OF Friend,
                                                                                    Appellants
 v.
 
Mexia Independent School District,
                                                                                    Appellee
 
 

From the 87th District Court
Limestone County, Texas
Trial Court No. 29,040-B
 

MEMORANDUM  Opinion





 
            Lewis LaPaul Fulsom and his mother,
Pauline Fulsom, filed a lawsuit in May of 2009 against various entities and
individuals.  After being issued a criminal trespass warning, which prohibited
Fulsom from entering on Mexia Independent School District property, Fulsom
amended his petition and sued MISD for abuse of process.  MISD filed a plea to
the jurisdiction contending it was immune from Fulsom’s abuse of process
claim.  The plea was granted, and Fulsom appeals.  We affirm.
            Whether a pleader has alleged facts
that affirmatively demonstrate a trial court's subject matter jurisdiction is a
question of law reviewed de novo.  Tex. Dep't of Parks & Wildlife
v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). 
            While sovereign immunity refers to the
immunity from suit and liability of the State and the various divisions of
state government, governmental immunity protects political subdivisions of the
State, including school districts.  See Wichita Falls State Hosp. v. Taylor,
106 S.W.3d 692, 694 n.3 (Tex. 2003); Huntsville Indep. Sch. Dist. v.
Briggs, 262 S.W.3d 390, 392 (Tex. App.—Waco 2008, pet. denied).  For school
districts, the Texas Tort Claims Act’s waiver of governmental immunity is
narrow, encompassing only tort claims involving the use or operation of motor
vehicles.  Tex. Civ. Prac. & Rem.
Code Ann. § 101.051 (Vernon 2005); Mission Consolidated,
253 S.W.3d at 656; Briggs, 262 S.W.3d at 392.  Further, governmental
units are immune from intentional torts.  Tex.
Civ. Prac. & Rem. Code Ann. § 101.057 (Vernon 2005).
            Fulsom sued MISD for abuse of process,
which is an intentional tort.  See Dillard's, Inc. v. Newman, 299
S.W.3d 144 (Tex. App.—Amarillo 2008, pet. denied); Harris v. Francis,
No. 05-99-00866-CV, 2000 Tex. App. LEXIS 1067 (Tex. App.—Dallas Feb. 16, 2000, no pet.).  Because the Texas Tort Claims Act does not waive immunity for
intentional torts, MISD was entitled to immunity.  Further, because Fulsom did
not allege that his claim against MISD involved the use or operation of a motor
vehicle, MISD was entitled to immunity.  Accordingly, the trial court did not
err in granting MISD’s plea to the jurisdiction.  
 
            The trial court’s judgment is
affirmed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Affirmed
Opinion
delivered and filed September 22, 2010
[CV06]